*526OPINION.
MuRdock:
The petitioners have attempted to prove that the market value of their goods was lower than cost. They introduced in evidence the original sheets of adding machine figures used in taking their inventories with the totals set out. The only indication of what goods these figures represent is that on each sheet there is a general statement of what is represented on that page, such as “ Safe #3— Jewelry,” “ Diamonds,” “ Cabinet between saves,” and “ Wrist-Gents watches.” On some of the pages there is a gross total from which certain percentages are deducted to arrive at a net figure which also appears. In addition three sheets were introduced in evidence showing a description of certain articles, the stock number, the April 30, 1920, inventory value, the date sold, the sale price, and the loss in respect to each. These articles represented only a small portion of *527the goods inventoried. The sales took place in 1920, 1921, 1922, and 1923.
From these exhibits and from the testimony offered we are not able to determine the market value of any goods as of the dates of the inventories, nor are we able to determine how cost compared with market value.

Judgment will be entered after 15 days' notice, under Bule 50.